--------------------------------------------------------------------------------

Exhibit 10.4
 
SUBORDINATION AGREEMENT
 
This Subordination Agreement (the “Agreement”) is made as of January 30, 2015,
by and among (a) THE CO-INVESTMENT FUND II, L.P., a Delaware limited
partnership, with its principal place of business at 150 N. Radnor-Chester Road,
Suite B-101, Radnor, PA 19087 (“Creditor”) and (b) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“Bank”).
 
Recitals
 
A.           INSPRO TECHNOLOGIES CORPORATION, a Delaware corporation, INSPRO
TECHNOLOGIES, LLC, a Delaware limited liability company, and ATIAM TECHNOLOGIES
L.P., a Delaware limited partnership (jointly, severally, individually and
collectively, the “Borrower”), have requested and/or obtained certain loans or
other credit accommodations from Bank which are or may be from time to time
secured by assets and property of Borrower.
 
B.           Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.
 
C.           To induce Bank to extend credit to Borrower and, at any time or
from time to time, at Bank’s option, to make such further loans, extensions of
credit, or other accommodations to or for the account of Borrower, or to
purchase or extend credit upon any instrument or writing in respect of which
Borrower may be liable in any capacity, or to grant such renewals or extension
of any such loan, extension of credit, purchase, or other accommodation as Bank
may deem advisable, Creditor is willing to subordinate:  (i) all of Borrower’s
indebtedness and obligations to Creditor (including, without limitation,
principal, premium (if any), interest, fees, charges, expenses, costs,
professional fees and expenses, and reimbursement obligations), plus any
dividends and/or distributions or other payments pursuant to call, put, or
conversion features in connection with equity securities of Borrower issued to
or held by Creditor, whether presently existing or arising in the future (the
“Subordinated Debt”) to all of Borrower’s indebtedness and obligations to Bank;
and (ii) all of Creditor’s security interests, if any, to all of Bank’s security
interests in Borrower’s property.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.           Creditor subordinates to Bank any security interest or lien that
Creditor may have in any property of Borrower.  Notwithstanding the respective
dates of attachment or perfection of the security interests of Creditor and the
security interests of Bank, all now existing and hereafter arising security
interests of Bank in any property of Borrower and all proceeds thereof (the
“Collateral”), including, without limitation, the “Collateral”, as defined in a
certain Amended and Restated Loan and Security Agreement between Borrower and
Bank dated as of December 2, 2014 (as may be amended, modified, restated,
replaced or supplemented from time to time, the “Loan Agreement”), shall at all
times be senior to the security interests of Creditor.  Creditor hereby (a)
acknowledges and consents to (i) Borrower granting to Bank a security interest
in the Collateral, (ii) Bank filing any and all financing statements and other
documents as deemed necessary by Bank in order to perfect Bank’s security
interest in the Collateral, and (iii) the entering into of the Loan Agreement
and all documents in connection therewith by Borrower, (b) acknowledges and
agrees that the Senior Debt, the entering into of the Loan Agreement and all
documents in connection therewith by Borrower, and the security interest granted
by Borrower to Bank in the Collateral shall be permitted under the provisions of
the Subordinated Debt documents (notwithstanding any provision of the
Subordinated Debt documents to the contrary), (c) acknowledges, agrees and
covenants that Creditor shall not contest, challenge or dispute the validity,
attachment, perfection, priority or enforceability of Bank’s security interest
in the Collateral, or the validity, priority or enforceability of the Senior
Debt, and (d) acknowledges and agrees that the provisions of this Agreement will
apply fully and unconditionally even in the event that Bank’s security interest
in the Collateral (or any portion thereof) shall be unperfected.
 
2.           All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Bank now existing or hereafter arising, including,
without limitation, the Obligations (as defined in the Loan Agreement), together
with all costs of collecting such obligations (including attorneys’ fees),
including, without limitation, all obligations under any agreement in connection
with the provision by Bank to Borrower of products and/or credit services
facilities, including, without limitation, any letters of credit, cash
management services (including, without limitation, merchant services, direct
deposit of payroll, business credit cards, and check cashing services), interest
rate swap arrangements, and foreign exchange services, all interest accruing
after the commencement by or against Borrower of any bankruptcy, reorganization
or similar proceeding (such obligations, collectively, the “Senior Debt”).
 

 

 

 

 
3.           Creditor will not demand or receive from Borrower (and Borrower
will not pay to Creditor) all or any part of the Subordinated Debt, by way of
payment, prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise
any remedy with respect to any property of Borrower, nor will Creditor
accelerate the Subordinated Debt, or commence, or cause to commence, prosecute
or participate in any administrative, legal or equitable action against
Borrower, until such time as (a) the Senior Debt has been fully paid in cash,
(b) Bank has no commitment or obligation to lend any further funds to Borrower,
and (c) all financing agreements between Bank and Borrower are
terminated.  Nothing in the foregoing paragraph shall prohibit Creditor from
converting all or any part of the Subordinated Debt into equity securities of
Borrower, provided that, if such securities have any call, put or other
conversion features that would obligate Borrower to declare or pay dividends,
make distributions, or otherwise pay any money or deliver any other securities
or consideration to the holder, Creditor hereby agrees that Borrower may not
declare, pay or make such dividends, distributions or other payments to
Creditor, and Creditor shall not accept any such dividends, distributions or
other payments.
 
4.           Creditor shall promptly deliver to Bank in the form received
(except for endorsement or assignment by Creditor where required by Bank) for
application to the Senior Debt any payment, distribution, security or proceeds
received by Creditor with respect to the Subordinated Debt other than in
accordance with this Agreement.
 
5.           In the event of Borrower’s insolvency, reorganization or any case
or proceeding under any bankruptcy or insolvency law or laws relating to the
relief of debtors, including, without limitation, any voluntary or involuntary
bankruptcy, insolvency, receivership or other similar statutory or common law
proceeding or arrangement involving Borrower, the readjustment of its
liabilities, any assignment for the benefit of its creditors or any marshalling
of its assets or liabilities (each, an “Insolvency Proceeding”), (a) this
Agreement shall remain in full force and effect in accordance with Section
510(a) of the United States Bankruptcy Code, (b) the Collateral shall include,
without limitation, all Collateral arising during or after any such Insolvency
Proceeding, and (c) Bank’s claims against Borrower and the estate of Borrower
shall be paid in full before any payment is made to Creditor.
 
6.           Creditor shall give Bank prompt written notice of the occurrence of
any default or event of default under any document, instrument or agreement
evidencing or relating to the Subordinated Debt, and shall, simultaneously with
giving any notice of default to Borrower, provide Bank with a copy of any notice
of default given to Borrower.  Creditor acknowledges and agrees that any default
or event of default under the Subordinated Debt documents shall be deemed to be
a default and an event of default under the Senior Debt documents.
 
7.           Until the Senior Debt has been fully paid in cash and Bank’s
agreements to lend any funds to Borrower have been terminated, Creditor
irrevocably appoints Bank as Creditor’s attorney-in-fact, and grants to Bank a
power of attorney with full power of substitution, in the name of Creditor or in
the name of Bank, for the use and benefit of Bank, without notice to Creditor,
to perform at Bank’s option the following acts in any Insolvency Proceeding
involving Borrower:
 
 
a)
To file the appropriate claim or claims in respect of the Subordinated Debt on
behalf of Creditor if Creditor does not do so prior to 30 days before the
expiration of the time to file claims in such Insolvency Proceeding and if Bank
elects, in its sole discretion, to file such claim or claims; and

 
 
b)
To accept or reject any plan of reorganization or arrangement on behalf of
Creditor and to otherwise vote Creditor’s claims in respect of any Subordinated
Debt in any manner that Bank deems appropriate for the enforcement of its rights
hereunder.

 

2

 

 


In addition to and without limiting the foregoing: (x) until the Senior Debt has
been fully paid in cash and Bank’s agreements to lend any funds to Borrower have
been terminated, Creditor shall not commence or join in any involuntary
bankruptcy petition or similar judicial proceeding against Borrower, and (y) if
an Insolvency Proceeding occurs: (i) Creditor shall not assert, without the
prior written consent of Bank, any claim, motion, objection or argument in
respect of the Collateral in connection with any Insolvency Proceeding which
could otherwise be asserted or raised in connection with such Insolvency
Proceeding, including, without limitation, any claim, motion, objection or
argument seeking adequate protection or relief from the automatic stay in
respect of the Collateral, (ii) Bank may consent to the use of cash collateral
on such terms and conditions and in such amounts as it shall in good faith
determine without seeking or obtaining the consent of Creditor as (if
applicable) holder of an interest in the Collateral, (iii) if use of cash
collateral by Borrower is consented to by Bank, Creditor shall not oppose such
use of cash collateral on the basis that Creditor’s interest in the Collateral
(if any) is impaired by such use or inadequately protected by such use, or on
any other ground, and (iv) Creditor shall not object to, or oppose, any sale or
other disposition of any assets comprising all or part of the Collateral, free
and clear of security interests, liens and claims of any party, including
Creditor, under Section 363 of the United States Bankruptcy Code or otherwise,
on the basis that the interest of Creditor in the Collateral (if any) is
impaired by such sale or inadequately protected as a result of such sale, or on
any other ground (and, if requested by Bank, Creditor shall affirmatively and
promptly consent to such sale or disposition of such assets), if Bank has
consented to, or supports, such sale or disposition of such assets.
 
8.           Creditor represents and warrants that Creditor has provided Bank
with true and correct copies of all of the documents evidencing or relating to
the Subordinated Debt.  Creditor shall immediately affix a legend to the
instruments evidencing the Subordinated Debt stating that the instruments are
subject to the terms of this Agreement.  By the execution of this Agreement,
Creditor hereby authorizes Bank to amend any financing statements filed by
Creditor against Borrower as follows: “In accordance with a certain
Subordination Agreement by and among the Secured Party, the Debtor and Silicon
Valley Bank, the Secured Party has subordinated any security interest or lien
that Secured Party may have in any property of the Debtor to the security
interest of Silicon Valley Bank in all assets of the Debtor, notwithstanding the
respective dates of attachment or perfection of the security interest of the
Secured Party and Silicon Valley Bank.”
 
9.           No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
Creditor may have in any property of Borrower.  By way of example, such
instruments shall not be amended to (a) increase the rate of interest with
respect to the Subordinated Debt, or (b) accelerate the payment of the principal
or interest or any other portion of the Subordinated Debt.  Bank shall have the
sole and exclusive right to restrict or permit, or approve or disapprove, the
sale, transfer or other disposition of property of Borrower except in accordance
with the terms of the Senior Debt. Upon written notice from Bank to Creditor of
Bank’s agreement to release its lien on all or any portion of the Collateral in
connection with the sale, transfer or other disposition thereof by Bank (or by
Borrower with consent of Bank),  Creditor shall be deemed to have also,
automatically and simultaneously, released its lien on the Collateral, and
Creditor shall upon written request by Bank, immediately take such action as
shall be necessary or appropriate to evidence and confirm such release.  All
proceeds resulting from any such sale, transfer or other disposition shall be
applied first to the Senior Debt until payment in full thereof, with the
balance, if any, to the Subordinated Debt, or to any other entitled party.  If
Creditor fails to release its lien as required hereunder, Creditor hereby
appoints Bank as attorney in fact for Creditor with full power of substitution
to release Creditor’s liens as provided hereunder.  Such power of attorney being
coupled with an interest shall be irrevocable.
 
10.          All necessary action on the part of Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of
Creditor hereunder has been taken.  This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms.  The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (a) result in any material violation or
default of any term of any of Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (b) violate any
material applicable law, rule or regulation.
 

3

 

 

 
11.          If, at any time after payment in full of the Senior Debt any
payments of the Senior Debt must be disgorged by Bank for any reason (including,
without limitation, any Insolvency Proceeding), this Agreement and the relative
rights and priorities set forth herein shall be reinstated as to all such
disgorged payments as though such payments had not been made and Creditor shall
immediately pay over to Bank all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder.  At any time and from time to time, without notice to Creditor, Bank
may take such actions with respect to the Senior Debt as Bank, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to Borrower, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person.  No such action or inaction shall
impair or otherwise affect Bank’s rights hereunder.  Creditor waives the
benefits, if any, of any statutory or common law rule that may permit a
subordinating creditor to assert any defenses of a surety or guarantor, or that
may give the subordinating creditor the right to require a senior creditor to
marshal assets, and Creditor agrees that it shall not assert any such defenses
or rights.
 
12.          This Agreement shall bind any successors or assignees of Creditor
and shall benefit any successors or assigns of Bank, provided, however, Creditor
agrees that, prior and as conditions precedent to Creditor assigning all or any
portion of the Subordinated Debt: (a) Creditor shall give Bank prior written
notice of such assignment, and (b) such successor or assignee, as applicable,
shall execute a written agreement whereby such successor or assignee expressly
agrees to assume and be bound by all terms and conditions of this Agreement with
respect to Creditor.  This Agreement shall remain effective until terminated in
writing by Bank. This Agreement is solely for the benefit of Creditor and Bank
and not for the benefit of Borrower or any other party.  Creditor further agrees
that if Borrower is in the process of refinancing any portion of the Senior Debt
with a new lender, and if Bank makes a request of Creditor, Creditor shall agree
to enter into a new subordination agreement with the new lender on substantially
the terms and conditions of this Agreement.
 
13.          Creditor hereby agrees to execute such documents and/or take such
further action as Bank may at any time or times reasonably request in order to
carry out the provisions and intent of this Agreement, including, without
limitation, ratifications and confirmations of this Agreement from time to time
hereafter, as and when requested by Bank.
 
14.          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
 
15.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
laws principles.  Creditor and Bank submit to the exclusive jurisdiction of the
state and federal courts located in New York, New York in any action, suit, or
proceeding of any kind, against it which arises out of or by reason of this
Agreement; provided, however, that if for any reason Bank cannot avail itself of
the Courts of The State of New York, Creditor accepts jurisdiction of the Courts
and venue in Santa Clara County, California.  CREDITOR AND BANK WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.
 
16.          This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  Creditor is not relying on any representations by Bank or Borrower
in entering into this Agreement, and Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower.  This
Agreement may be amended only by written instrument signed by Creditor and Bank.
 
[Signature page follows.]
 

4

 

 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
“Creditor”
 
THE CO-INVESTMENT FUND II, L.P.
 
By:  Co-Invest Management II, L.P., its general partner
 
By:  Co-Invest Capital Partners, Inc., its general partner
 
By:         /s/ Brian Adamsky
 
Name:    Brian Adamsky
 
Title:      CFO & Treasurer
 
“Bank”
 
SILICON VALLEY BANK
 
By:         /s/  Michael McMahon
Name:    Michael McMahon
Title:      Vice President
 
[SIGNATURES CONTINUE ON NEXT PAGE]
 

 

 

 

 
The undersigned approves of the terms of this Agreement.
 
“Borrower”
 
INSPRO TECHNOLOGIES CORPORATION
 
By:  /s/ Anthony R. Verdi
 
Name:  Anthony R. Verdi
 
Title:  Chief Financial Officer
 
INSPRO TECHNOLOGIES, LLC
 
By:  /s/ Anthony R. Verdi
 
Name:  Anthony R. Verdi
 
Title: Chief Financial Officer
 
ATIAM TECHNOLOGIES L.P.
 
By: Atiam Technologies GP, LLC, its General Partner
 
By:  Robert J. Oakes
 
Name: Robert J. Oakes
 
Title: Chief Executive Officer and President
 

 

 